Case 20-50133-grs            Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08                   Desc Main
                                        Document     Page 1 of 26


                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     LEXINGTON DIVISION

    In re:                                               Chapter 11

    GenCanna Global USA, Inc., et al.,1                  Case No. 20-50133
                                                         (Joint Administration Requested)
                             Debtors.
                                                         Hon. Judge Gregory R. Schaaf


      DECLARATION OF JAMES ALT IN SUPPORT OF CHAPTER 11 FILINGS AND
                          FIRST DAY MOTIONS


             I, James Alt, hereby declare as follows:

             1.     I am a Managing Director at Huron Consulting Services LLC (“Huron”). I lead the

US Retail and Consumer Goods business for Huron’s Business Advisory practice. I have over 20

years of experience assisting financially distressed companies implement turnaround strategies.

My areas of expertise include: financial restructuring, performance improvement, strategy and

sales channel focus, financial management and controls enhancement, lean operations deployment,

technology implementation, and organizational collaboration.

             2.     I also have extensive bankruptcy and insolvency related experience, having served

in various advisory and executive roles in chapter 11 bankruptcy and out-of-court restructuring

cases over the past 20 years, including: ZGallerie, ToysRUs, Capital Brands, Railworks, Venture

Industries, Metropolitan Provisions, Anchor Manufacturing, Unaka Corporation, and others.

             3.     Prior to joining Huron, among other things, I have served as a Business President

for Sears Holdings, a Restructuring Advisor for Glass & Associates, a management consultant for




1
  The Debtors and the last four digits of their federal tax identification numbers are: GenCanna Global USA, Inc.
(0251); GenCanna Global, Inc. (N/A); and Hemp Kentucky, LLC (2600).
Case 20-50133-grs        Doc 44   Filed 02/06/20 Entered 02/06/20 00:36:08             Desc Main
                                  Document     Page 2 of 26


Ernst & Young, and a business executive for Target Stores, and have served as a board member

for several companies.

       4.      I hold a Bachelor of Arts in finance from the University of St. Thomas, and a

Masters in Business Administration, Technology and Operations, from Carnegie Mellon

University, Tepper School of Business.

       5.      I have served as the Chief Transformation Officer (“CTO”) of the debtors and

debtors in possession (the “Debtors”) since approximately November 1, 2019. As CTO, I report

to Mr. Steven Pully, Chair of the finance committee of the board of directors of Debtor GenCanna

Global, Inc. (“GenCanna Parent”), which is the parent company of Debtor GenCanna Global USA,

Inc. (the “Company”).

       6.      Together with Mr. Marc Passalacqua, who is a Senior Director at Huron and who

serves as the Deputy Chief Transformation Officer and the Chief Administrative Officer for the

Debtors, my responsibilities at the Company include overseeing, managing and effectuating the

business operations of the Company, including cash activities, certain contractual matters,

expense, and other financial matters. Together with other Huron team members, I also work

closely and collaboratively with the Company’s employees to oversee and/or complete various

business functions, including financial management matters, financial planning matters,

operational matters, and audit/accounting support matters.

       7.      In my capacity as CTO, I have become familiar with the Debtors’ day-to-day

business operations, financial affairs, and books and records, as well as the events leading to the

filing of these Cases. I submit this declaration in support of the commencement of these chapter

11 cases (the “Cases”) and in support of the various first day motions and applications that have

been filed in these Cases (the “First Day Motions”).
Case 20-50133-grs        Doc 44    Filed 02/06/20 Entered 02/06/20 00:36:08            Desc Main
                                   Document     Page 3 of 26


       8.       All facts in this declaration are based upon my personal knowledge, my discussions

with the Debtors’ management team and advisors, my discussions with other Huron team members

providing services to the Debtors, my review of relevant documents and information concerning

the Debtors’ operations, financial affairs, restructuring efforts, or my opinions based upon my

knowledge and experience. I am over the age of 18 and authorized to submit this declaration on

behalf of the Debtors. If called to testify, I could and would testify competently to the facts set

forth herein.

I.     THE DEBTORS’ BUSINESS

                                        Business Operations

       9.       The Debtors are a vertically-integrated agriculture-technology company that

primarily engages in the development of hemp genetics and the production and distribution of

wholesale and white-label hemp-derived cannabinoid products, including CBD, to customers

through the United States and internationally. Put simply, the Debtors cultivate, grow and harvest

hemp plants and process them into products containing hemp derived substances, such as CBD

oils and similar hemp-derived cannabinoid products.

       10.      Founded by industry pioneers who championed the world’s leading hemp CBD

genetics, formulations and spearheaded groundbreaking US hemp legislation, the Debtors are

focused on scaling their premium hemp genetics production for food products with easy

availability locally, nationally and globally. The company was founded in 2014 as an inaugural

member of the Kentucky Department of Agriculture’s Industrial Hemp Pilot Program, and is a

longstanding pioneer in the industry.

       11.      The Debtors have assembled a team of in-house developers, scientists, farmers,

operators, and botanists to ensure industry leading quality. All of the Debtors’ products are tested
Case 20-50133-grs        Doc 44    Filed 02/06/20 Entered 02/06/20 00:36:08              Desc Main
                                   Document     Page 4 of 26


for safety and quality by independent laboratories. Positive results from recent oral toxicity studies

of substantiated bulk ingredients, forthcoming shortly, will bring GRAS recognition that will open

domestic and international opportunities. The Debtors also partner with research scientists from

local universities to create cutting-edge programs pertaining to specialized genetics, agronomic

practices and wholesale product formulations. The Debtors’ Hemp Research Campus (“HRC”),

with 16 buildings, is located on nearly 150 agricultural acres formerly used by Philip Morris/Altria

as a tobacco seed breeding and research facility near Winchester, Kentucky, in the Bluegrass

region just outside of Lexington, Kentucky.

       12.     The Debtors use whole-plant hemp extracts which are either full-spectrum (i.e.

CBD and a natural balance of cannabinoids, flavonoids and terpenes) or are isolated Crystalline

Cannabinoid CBD. These substantiated bulk products are available to customers in Crystal CBD

powders and cannabinoid oils, and can be prepared in a proprietary water dispersible powder form

to support large scale manufacturing needs. The Debtors also offer a full suite of packaged, white

label products spanning custom tinctures, capsules and topical creams for general and specific

health-related uses.

                               The Growth and Harvesting Cycle

       13.     The Debtors’ growth and harvest cycle is the backbone of their business operations.

The cycle begins with the development and production of the seeds/germplasm used in the growth

process. The Debtors develop and produce their germplasm in collaboration with third parties, but

are actively involved in the development process and the genetics of those seeds/genetics.

       14.     The seeds are then planted in greenhouses and cultivated until they sprout and reach

a certain level of growth, such that they can be transplanted to farms where they can grow into full
Case 20-50133-grs       Doc 44    Filed 02/06/20 Entered 02/06/20 00:36:08             Desc Main
                                  Document     Page 5 of 26


size plants. The Debtors use a variety of farms to accomplish this, including their own corporate

farm comprised of approximately 1,800 acres located in Western Kentucky.

       15.     In addition to the Debtors’ corporate farm, the Debtors utilize a Certified Farming

Network (“CFN”), which is a group of approximately 60 farmers who have signed contracts with

the Debtors to grow the Debtors’ hemp plants at their respective farms. Those farmers are paid

based on a formula that includes acreage of farm land utilized, dry weight floral equivalent of the

harvest, the CBD content of the hemp plants that are grown, and other factors. The majority of

the Debtors’ 2019 hemp harvest was farmed by the CFN in this manner.

       16.     In addition to the Debtors’ corporate farm and the CFN, other third party farming

partners are used as well, and paid through separately negotiated contracts for their growing

services.

       17.     Harvest season is generally a six-week period that runs from the middle of October

through the beginning of December, during which all hemp plants growing at the farms reach

maturity and are harvested. The harvesting process is a collaborative effort between the farmers

and the Debtors’ employees as well. The harvested plants are then sent to various locations for

drying and/or baling. Once the hemp is dried, it goes through various extraction, formulation, and

refinement processes, and is ultimately further processed into finished product.

       18.     The Debtors used to conduct the drying process in-house at the HRC facility, but

no longer have drying capacity there. The Debtors were constructing a new large drying and

processing center in Mayfield, Kentucky (the “Mayfield Plant”) to handle larger harvests, but the

construction project experienced difficulties and was not going to be completed in time to handle

the 2019 harvest. The construction of the Mayfield Plant remains unfinished at present, and
Case 20-50133-grs       Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08            Desc Main
                                   Document     Page 6 of 26


remains subject to a number of asserted mechanic’s lien claims and creditor disputes, which are

discussed in more detail below.

       19.     The Debtors entered into a relationship with a third party processing company in

South Carolina, Specialty Oil Extractors (“SOE”), to handle processing a large portion of the 2019

harvest. A majority of the baled hemp inventory has been shipped down to SOE, and is being

stored there on site pending processing. Other portions of the inventory harvest are stored at other

locations, including at the HRC facility.

       20.     Once the hemp is processed into finished goods, it is sold to the Debtors’ customers.

The Debtors’ two largest customers include a consumer products company that uses the Debtors’

products to create CBD oil drops, soft-gels and topical creams sold to consumers online and in

over 10,000 retail locations, and another company that makes multiple cannabinoid product lines

and bills itself as “the world’s largest producer of CBD nutraceuticals.” Other customers include

smaller companies who make an array of CBD-related products.

       21.     Most of the 2019 harvest remains unprocessed and is still baled and in storage at

various locations. One of the primary goals of these cases is to focus on continuing to process and

sell through the 2019 harvest inventory.

                             Hemp’s Regulatory and Legal Status

       22.     The Company’s business has always been focused exclusively on federally-legal

hemp and the Company does not produce marijuana or other federally controlled substances. The

Company produces its products pursuant to a state sanctioned program under the 2014 Farm Bill

that provides for the federally legal production, marketing and sale of hemp and hemp derived

substances, including cannabidiol (“CBD”), and engages in rigorous testing procedures to ensure

its hemp is compliant with state and federal regulations.
Case 20-50133-grs        Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08              Desc Main
                                    Document     Page 7 of 26


       23.     The 2014 Farm Bill cleared the way for federally-legal hemp production and sale

under state pilot programs focused on cultivation and research of hemp (defined as cannabis with

less than 0.3% THC). Importantly, the 2018 Farm Bill (“Agriculture Improvement Act.” PL 115-

334) removed hemp from the Controlled Substances Act and categorized it as an ordinary

agricultural crop, becoming law on December 20, 2018. Under the 2018 Farm Bill, hemp is

defined broadly to mean “the plant Cannabis sativa L. and any part of that plant, including the

seeds thereof and all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of isomers,

whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3

percent on a dry weight basis.”

       24.     None of the Company’s historical or present revenues have been or are generated

from any marijuana related sales or the sale of any other Controlled Substances. Indeed, since

inception, the Company has always been in compliance under the Kentucky Department of

Agriculture’s regulations.    As noted above, the Company engages in very rigorous testing

procedures to ensure the all of its products are state and federally compliant. At times during the

harvest testing processes, certain samples of plants produce false positives (for example, higher

levels of THC). In those instances, the KDA retests the harvest in question to confirm the results,

and have consistently found such product to be state and federally compliant.

       25.     In one instance occurring approximately one year ago, the Company conducted

compliance testing on a crop in ground, and determined that the resulting plants would not be

compliant at harvest in accordance with state guidelines. The Company immediately contacted

the Kentucky Department of Agriculture to request authorization to destroy that crop, received

approval for the destruction, and did so in a compliant fashion. This example underscores that fact
Case 20-50133-grs         Doc 44   Filed 02/06/20 Entered 02/06/20 00:36:08            Desc Main
                                   Document     Page 8 of 26


that the Company employs rigorous standards and procedures in ensuring compliance with

applicable regulations.

       26.     The Debtors note, out of an abundance of caution, that one of their primary equity

holders and a creditor in these cases, MariMed, Inc. (“MariMed”), recently became involved in

businesses involving marijuana. However, MariMed’s equity investment in the Debtors pre-dated

such involvement. The Debtors also note, out of an abundance of caution, that certain of their

customers may be involved in businesses involving marijuana. Notwithstanding that, none of the

Debtors’ business operations involve marijuana, and none of the Debtors’ revenues have anything

to do with the sale of anything other than state and federally compliant hemp-derived products.

       27.     The 2018 Farm Bill created a federal pathway for the cultivation, manufacture, and

sale of hemp produced under state regulatory programs, which applies to all aspects of the Debtors’

business and operations. The Company prides itself in compliance with all state and federal

regulations and applicable law at each stage of the growth cycle process.

II.    CORPORATE STRUCTURE

       28.     GenCanna Parent is a corporation incorporated under the laws of the British Virgin

Islands in 2014 and under the laws of Delaware in 2019. GenCanna Parent has no active business

operations. It is a holding company that owns 100% of the equity interests of the Company.

       29.     The Company was incorporated under the laws of Delaware in 2014, and is the

main operating company of the Debtors through which day to day business operations are

conducted. The Company’s headquarters and principal place of business is located at 321 Venable

Road, Suite 2, Winchester, KY 40391.
Case 20-50133-grs           Doc 44      Filed 02/06/20 Entered 02/06/20 00:36:08                     Desc Main
                                        Document     Page 9 of 26


        30.      The Company has two wholly owned subsidiaries, each of which is a Kentucky

limited liability company: (a) Hemp Kentucky LLC (“Hemp KY”), and (b) 4274 Colby, LLC

(“Colby”). Hemp KY is a debtor in these Cases. Colby is not.

        31.      A chart depicting the corporate structure is attached hereto as Exhibit A.

III.    DEBT STRUCTURE

        a. Secured Debt

        32.      The Debtors’ primary secured obligations2 are comprised of the following:

                                             The MGG Facility

        33.      The Company is a borrower under that certain Financing Agreement dated as of

June 24, 2019 (as amended from time to time, the “Prepetition Credit Agreement”) with the lenders

party thereto (the “Prepetition Lenders”) and MGG Investment Group LP (“MGG”) as collateral

agent and administrative agent. The Prepetition Credit Agreement was amended by that certain

First Amendment to Financing Agreement dated as of August 2, 2019, that certain Second

Amendment to Financing Agreement dated as of August 22, 2019, and that certain Third

Amendment and Waiver to Financing Agreement dated as of November 6, 2019.

        34.      Pursuant to the Prepetition Credit Agreement and related loan documents (the

“Loan Documents”), the Prepetition Lenders provided a $75 million credit facility (the

“Prepetition Credit Facility”), which is comprised of a term loan in the aggregate principal amount

of $40 million, and availability for delayed draw term loans in an aggregate principal amount not

to exceed $35 million. As of January 31, 2020, the total outstanding principal balance due under

the Prepetition Credit Facility was approximately $68.5 million.



2
  The following is a summary of the Debtors’ primary secured obligations. The Debtors are still in the process of
reviewing their books and records and UCC financing statements that have been filed in the applicable jurisdictions
to determine whether additional secured claims exist, and reserve all rights in that regard.
Case 20-50133-grs       Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08            Desc Main
                                  Document      Page 10 of 26


       35.     The Company’s obligations under the Prepetition Credit Facility (the “Prepetition

Obligations”) are guaranteed by GenCanna Parent pursuant to the provisions of the Prepetition

Credit Agreement, and are secured by a first priority security interest in substantially all of the

assets of the Company and GenCanna Parent (the “Prepetition Collateral”) pursuant to, among

other things, that certain Pledge and Security Agreement dated as of June 24, 2019.

                                        Mortgage Loans

       36.     The Debtors own certain real property encumbered by mortgage loans in favor of

various mortgage lenders. In particular, the Company owns a greenhouse located at 1895

Clintonville Road in Paris, Kentucky (the “Paris Greenhouse”) that is secured by a mortgage in

favor of Kentucky Bank. The approximate outstanding principal balance of the mortgage loan in

respect of the Paris Greenhouse is approximately $1.8 million.

       37.     The Company also owns a retail location at 16 W Lexington Avenue in Winchester,

Kentucky (the “Winchester Property”) that is secured by a mortgage in favor of Central Bank &

Trust Co. The approximate outstanding principal balance of the mortgage loan in respect of the

Winchester Property is approximately $270,000.

       38.     The Company also owns a warehouse located in Paducah, Kentucky (the “Paducah

Property”) that is secured by a mortgage in favor of Community Financial Services Bank

(“CFSB”). The approximate outstanding principal balance of the mortgage loan in respect of the

Paducah Property is approximately $1.6 million.

                                        Mechanic’s Liens

       39.     The Company leases certain property in Mayfield, Kentucky on which the

Company is constructing a hemp processing facility for its CBD products (the “Mayfield

Facility”). A number of creditors have asserted mechanic’s liens against the Mayfield Facility.
Case 20-50133-grs       Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08           Desc Main
                                  Document      Page 11 of 26


To date, approximately between $20 million and $25 million of mechanic’s lien claims have been

asserted in respect of the Mayfield Facility, with other claims being asserted in undetermined

amounts. The Debtors are evaluating, and in appropriate cases, disputing and defending against,

such claims. The Debtors make no admission with respect to such claims and reserve all rights.

                Letter of Credit in Favor of Southerland’s Greenhouses, Inc.

       40.     In connection with the Company’s acquisition of the Paris Greenhouse property,

the Company obtained the mortgage loan from Kentucky Bank described above, and paid the

remainder of the purchase price in cash. However, the Company was also obligated to pay the

seller an additional amount depending upon the seller’s tax obligations resulting from the

transaction. The seller was issued an Irrevocable Letter of Credit in the amount of $1 million by

CFSB on March 22, 2019 (the “LOC”), in respect of such obligations. The Company’s obligations

to reimburse CFSB for draws made under the LOC are secured by $1 million in cash being held

in a controlled deposit account at CFSB.

                     Capital Leases, Equipment and Vehicle Obligations

       41.     The Company is party to a number of equipment and capital leases for various

pieces of equipment, machinery and other personal property. The lessors in respect of such

obligations assert claims secured by the property covered by such agreements. The Debtors make

no admission as to whether such leases are true leases or not, and as to any other aspect of such

asserted secured claims. All rights are reserved in that regard.

       42.     The Company is also party to a certain Harvesting Services Agreement with Arrow

Farms, LLC, pursuant to which the counterparty purchased farm equipment on behalf of the

Debtors and who are believed to either assert an ownership interest in such property or a security

interest in such property. The Debtors make no admissions and reserve all rights.
Case 20-50133-grs       Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08             Desc Main
                                  Document      Page 12 of 26


                    Obligations Purportedly Secured by Harvest Inventory

         43.   Certain creditors are owed obligations by the Company in respect of debenture

agreements and redemption agreements that are purported to be secured by the Debtors’ harvest

inventory. The Debtors make no admissions and reserve all rights.

      b. Unsecured Debt

         44.   The Debtors’ unsecured obligations are generally comprised of the following: (i)

obligations owing to the Debtors’ farmers and seed suppliers; (ii) obligations owing to certain

unsecured debenture holders; (iii) obligations owing under non-residential real property leases;

and (iv) other trade payable obligations.

IV.      EVENTS LEADING TO THE FILING OF THESE CASES

                          The Company Pursues Various Transactions

         45.   During the early months of 2019, the Company engaged Cowen and Company LLC

(“Cowen”) as its investment banker to investigate various strategic transactions. That effort led to

the debt financing with MGG, but did not result in any of the expected equity opportunities for the

Company, and Cowen was terminated on or around August 21, 2019.

         46.   On August 24, 2019, the Company engaged Goldman Sachs & Co., LLC

(“Goldman Sachs”) to serve as a financial advisor to assist the Company in evaluating an initial

public offering and other strategic alternatives. Working in consultation with the Company’s

Chief Investment Officer, Mr. Leland O’Connor, Goldman Sachs pursued various potential

transactions on behalf of the company. In August of 2019, the Company received a significant

offer that exceeded $1 billion in the form of a letter of intent, but ultimately this transaction was

not realized due to the acquirer suffering a substantial decline in its own stock price.
Case 20-50133-grs        Doc 44    Filed 02/06/20 Entered 02/06/20 00:36:08             Desc Main
                                  Document      Page 13 of 26


Unfortunately, no transaction came to fruition, and Goldman Sachs was terminated in January

2020.

        47.     Mr. O’Connor also engaged the services of a third party broker in an effort to

identify potential sources for equity and debt raises for the Company. Those efforts were similarly

unsuccessful.

                                      Huron’s Engagement

        48.     On or about September 1, 2019, at about the same time that the Company engaged

Goldman Sachs, the Company retained Huron to provide limited finance and accounting related

services. On or about November 2, 2019, Huron’s engagement was expanded to, among other

things, provide the Company with the services of myself as CTO and Mr. Marc Passalacqua as

Deputy Chief Transformation Officer and Chief Administrative Officer.

                                  Explosion at the HRC Facility

        49.     On November 7, 2019, a large fire occurred at the HRC facility, debilitating certain

critical functions that were performed at the plant. No final conclusion has been made as to the

cause of the fire, but an investigation conducted by the State of Kentucky arson division found no

intentional malfeasance by the Company, any of its employees, or other individuals. State Fire

Marshals concluded that the investigation could be closed and the property turned back to the

property owner.

                         Construction Dispute at the Mayfield Facility

        50.     As noted above, in the summer of 2019, the Debtors were in the process of

constructing a new state-of-the-art hemp processing facility located in Mayfield, Kentucky when

the Company put further construction on hold due to construction delays which would not allow

the plant to be operational for its 2019 harvest season. Additionally, cost overruns created
Case 20-50133-grs       Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08            Desc Main
                                  Document      Page 14 of 26


considerable capital stress on the Company, which caused it to reallocate capital to pay for the

construction. Ultimately, the Company was unable to secure adequate financing to complete the

construction of this facility, leading to the current situation. These circumstances gave rise to

disputes with various contractors and service providers and to a number of asserted mechanic’s

liens in respect of the Mayfield Facility. The three petitioning creditors in these cases are

mechanic’s lien claimants.

                 Challenges with Finding Appropriate Financial Leadership

       51.     The Company is a relatively young, growing company in transition. It has struggled

to find competent financial leadership to handle the Company’s financial functions.          Prior

individuals hired to serve that role were determined not to have the expertise needed to perform

according to Company standards.

       52.     Most recently, in the summer of 2019, the Company hired an individual to fill the

role of Chief Financial Officer (“CFO”) and to replace a prior individual serving that role on an

interim basis. Unfortunately, performance and professional issues surfaced almost immediately.

Among other things, the CFO decided to take it upon himself to meet with one of our lenders soon

after being hired without preparation and without first acclimating to the Company. As a

consequence of that meeting, our lender advised the Company that it did not have confidence in

the CFO’s capabilities and required the Debtors to employ a financial advisor to perform various

financial functions, which is what led to Huron’s hiring.

       53.     The CFO was also tasked with moving forward with the Company’s 2018 audit,

which was a requirement under the Debtors’ Prepetition Credit Facility. Unfortunately, the process

was not managed well, and the individual misrepresented the timing and status of the completion

of the audit to others at the Company, which in turn led others at the Company to provide incorrect
Case 20-50133-grs        Doc 44    Filed 02/06/20 Entered 02/06/20 00:36:08            Desc Main
                                  Document      Page 15 of 26


information to third parties as to the timing and status of the completion of the audit. The audit

process began in May of 2019, and its completion was delayed under prior financial leadership as

well. The Company’s prior finance teams were simply unable to deliver the audit or provide

realistic estimates as to the timing for ultimately completing the audit.

       54.     As Huron’s role expanded to encompass more duties, the CFO advised of his intent

to resign. In conjunction with resigning and winding down his responsibilities, the CFO stated

that he had identified some purportedly fraudulent activity in the way certain transactions had been

booked. The Company immediately conducted an investigation of the allegations and determined

them to be unfounded. The allegations were likely nothing more than “sour grapes” on the part of

the departing CFO.

       55.     Nonetheless, the Company’s auditor has to date refused to resume activity on

completing the 2018 audit, notwithstanding having already received payment of several hundred

thousand dollars for its “hard work,” having spent over six months in an endless work stream. The

audit remains incomplete at this time. Unfortunately, not having the completed 2018 audit caused

considerable hardship on the Company for its fundraising, refinancing, and M&A activities that

were underway. The audit was a major “gating” item that was required by these investors.

                                      CFN Farmer Disputes

       56.     As noted above, the Debtors utilized the CFN to conduct a large portion of the

farming in connection with the Debtors’ 2019 harvest. The Debtors entered into fixed pricing

agreements with the CFN farmers in early 2019 that obligated the Debtors to, among other things,

pay the farmers a fixed price regardless of the commodity market pricing. Ultimately, however,

the Debtors’ sales did not materialize as projected, and they were unable to make all of the agreed
Case 20-50133-grs        Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08             Desc Main
                                   Document      Page 16 of 26


payments to the CFN farmers. The Company did, however, make approximately $6.3 million in

payments in the aggregate to approximately 75% of the CFN farmers.

        57.      The Debtors negotiated modifications to the fixed pricing agreements to obtain

some limited relief, including by deferring a portion of the amounts owed to the CFN farmers

under their respective agreements.

              Hemp Industry Price Plummets and the Impact on Capital Markets

        58.      Beginning in the summer of 2019, pricing in the industry plummeted across all

CBD product categories. By the end of the year and through today, bulk product prices in nearly

all categories have dropped by as much as 80%. This dramatic plunge in pricing also correlated

to the large drop in the public capital markets for cannabis companies in both the US and Canada.

        59.      This market correction and drop in market values caused further stress on raising

new capital, which created working capital difficulties within the industry and company’s ability

to pay its suppliers.

        60.      The Debtors were caught in the middle of this market correction with both its

capital raise process and its reliance on timely payments from its customers. This dramatic

deterioration in pricing also had an immediate and corresponding negative impact on Company

revenues, and as a result, the Company had difficulty reaching its 2019 business plan as a result of

pricing that was about 50% below its expectation. Additionally, as a result of its HRC fire, the

Company had difficulty ensuring an adequate level of inventory resulting in missed sales

opportunities.

                             Less than Clear Regulatory Landscape

        61.      While the state of the law and the removal of hemp from the Controlled Substances

Act is clear, third parties, especially large food processors and manufacturers, are still hesitant to
Case 20-50133-grs       Doc 44      Filed 02/06/20 Entered 02/06/20 00:36:08            Desc Main
                                   Document      Page 17 of 26


do business with the Debtors given a lack of clarity as to the regulatory landscape applicable to

hemp-derived products. More specifically, lack of policy development by the FDA and confusing

signaling have caused large American companies to consider reputational risk ahead of novel

product development, in spite of their stated desire to work with the Debtors. National brands are

just beginning to engage, with multi-million dollar POs recently achieved. The lack of regulatory

clarity has also caused difficulty for cannabis companies to attract capital at competitive rates and

left companies with few options.

                                    Cost Reduction Initiatives

       62.     In an effort to reduce costs to better match the revenue shortfall it experienced, the

Company evaluated its employment levels and implemented reductions in its workforce in order

to reduce its monthly cash burn. Additionally, the Company implemented several other cost

reduction initiatives, including pay concessions or reductions in wages to provide additional

liquidity to the Company. The Company also increased its efforts with the collection of its past

due receivables from its customers to increase its cash position.

                             The Involuntary Bankruptcy Petition

       63.     On January 24, 2020, three creditors - Pinnacle, Inc., Crawford Sales, Inc. and

Integrity / Architecture, LLP - filed an involuntary chapter 11 petition against the Company in this

Court. A summons was issued on January 27, 2020, and was served on the Company on January

31, 2020. The summons provided that a response to the summons was due within 21 days of the

service date. Unfortunately, while the Company was underway in addressing its liquidity situation,

this involuntary filing caused the Debtors’ efforts and situation to become destabilized and unable

to complete a turnaround on its own without a voluntary filing.
Case 20-50133-grs        Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08             Desc Main
                                   Document      Page 18 of 26


                      Need for Chapter 11 Relief and Goals of the Cases

       64.     In light of the foregoing, the Debtors determined that relief was necessary under

chapter 11 of the Bankruptcy Code. To say the least, due to a confluence of events and a severe

drop in commodity pricing across the board, and a drop in demand for the Debtors’ products, the

Debtors would greatly benefit from the breathing spell afforded by the automatic stay, and time to

adequately investigate all available alternatives and transactions to restructure or sell the Company.

       65.     To that end, the Debtors have retained Jeffries as their investment banker, and

intend on running a process, in consultation with MGG and the other key stakeholders in these

Cases, to identify the best available alternative for maximizing value under the circumstances.

       66.     The filing was also necessitated as the Debtors projected that they would not have

sufficient funds to meet their payroll obligations this week absent obtaining additional financing.

       67.     The Debtors goals in these Cases include pursuing a process to identify all available

alternatives for maximizing value, including the possibility of a sale, a refinancing transaction, or

a reorganization transaction, and continuing to focus on selling their 2019 hemp harvest and

exploring ways to increase revenues and reduce costs given the current commodity pricing

environment. The Debtors will seek to build consensus on a path forward, and envision moving

forward with necessary motions to establish procedures to govern such a transaction process.

V.     THE FIRST DAY MOTIONS

       68.     The Debtors have filed the First Day Motions in order to facilitate a smooth

transition of their business operations into chapter 11. One of the primary goals is to avoid any

material disruption that would jeopardize the Debtors’ ability to conduct business as a going

concern and to maximize the value of their assets through these Cases.
Case 20-50133-grs        Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08             Desc Main
                                   Document      Page 19 of 26


       69.      I believe that the relief requested in each of the First Day Motions is necessary to

achieve those goals, necessary to avoid irreparable harm to the Debtors and the value of their

assets, and will ultimately inure to the benefit of all parties in interest. The relief requested is

tailored to the needs of these Cases, and will enable the Debtors to move forward with their

reorganization efforts while preserving and maximizing the going concern value of their business

for the benefit of creditors and other stakeholders.

             a. Motion of the Debtors and Debtors in Possession for Entry of an Order Directing
                the Joint Administration of the Debtors’ Chapter 11 Cases (“Joint Administration
                Motion”)

       70.      The Joint Administration Motion seeks to consolidate and jointly administer the

chapter 11 cases of each of the Debtors for procedural purposes only under the case number

assigned to the Company, who is the proposed lead Debtor. I believe that doing so would promote

efficiency and reduce costs, and as the consolidation is only for procedural purposes, I do not

believe that any party would be harmed or prejudiced by the relief requested.

             b. Motion of the Debtors and Debtors in Possession for Entry of an Order Under 11
                U.S.C. § 366 Establishing Adequate Assurance Procedures with Respect to its
                Utility Providers (“Utilities Motion”)

       71.      The Utilities Motion seeks to establish procedures for providing the Debtors’ utility

providers with adequate assurance of future performance during these Cases, and ensuring

compliance with the provisions of section 366 of the Bankruptcy Code.

       72.      I have reviewed the facts set forth in the Utilities Motion and I believe them to be

true and correct. I further believe that the relief requested in the Utilities Motion is necessary to

enable an efficient transition into chapter 11 and avoid any disruption to the day-to-day business

operations. Accordingly, I believe that the relief requested is in the best interest of the bankruptcy

estates and should be granted.
Case 20-50133-grs        Doc 44      Filed 02/06/20 Entered 02/06/20 00:36:08          Desc Main
                                    Document      Page 20 of 26


             c. Motion of the Debtors and Debtors in Possession for Entry of an Order (I)
                Approving the Continued Use of the Debtors’ Cash Management System and (II)
                Granting Related Relief (“Cash Management Motion”)

       73.      The Cash Management Motion seeks authority and approval to continue the

Debtors’ existing cash management system, and certain related relief designed to avoid disruption

and minimize unnecessary expense.

       74.      I have reviewed the facts set forth in the Cash Management Motion and I believe

them to be true and correct. I further believe that the relief requested in the Cash Management

Motion is necessary to enable an efficient transition into chapter 11 and avoid any disruption to

the day-to-day business operations. Accordingly, I believe that the relief requested is in the best

interest of the bankruptcy estates and should be granted.

             d. Motion of the Debtors and Debtors in Possession for Entry of an Order Extending
                the Deadlines to File Their Schedules of Assets and Liabilities and Statements of
                Financial Affairs (“Schedules Motion”)

       75.      The Schedules Motion seeks a 14-day extension of the deadline to file the required

Schedules of Assets and Liabilities and Statement of Financial Affairs for each of the Debtors.

The deadline sought is through and including March 4, 2020.

       76.      Compiling these documents requires the assembly and compilation of a vast amount

of information that will take numerous hours to complete.          Furthermore, the Debtors are

concurrently focused on transitioning their business into chapter 11 and stabilizing their

operations. There are many things that need to be done to put the Debtors in the best position

possible to be successful in their efforts to reorganize. Having the additional time to prepare and

file their schedules and statements would benefit the Debtors, and will not prejudice any other

party in interest in these Cases.

             e. Motion of the Debtors and Debtors in Possession for Entry of an Order
                Establishing Notice Procedures, Master Service List, and Related Relief (“Notice
                Procedures Motion”)
Case 20-50133-grs         Doc 44    Filed 02/06/20 Entered 02/06/20 00:36:08           Desc Main
                                   Document      Page 21 of 26


       77.       The Notice Procedures Motion seeks approval of various administrative and notice

procedures to be used in these Cases, the goals of which include to promote efficiency and reduce

unnecessary cost and expense. Having consulted with counsel for the Debtors, I believe these

procedures are appropriate for these cases.

              f. Motion of the Debtors and Debtors in Possession for Entry of Interim and Final
                 Orders Under 11 U.S.C. §§ 105, 363, 507 and 541 and Bankruptcy Rules 6003 and
                 6004 Authorizing the Debtors to Pay and Honor Prepetition Wages and Related
                 Items (“Employee Wages Motion”)

       78.       The Employee Wages Motion seeks relief focused on, among other things, paying

employees for the wages and preserving employee morale. The continued operation of the

Debtors’ business depends on the skills and specialized knowledge of the Debtors’ employees.

These employees are crucial to the Debtors’ operations, the preservation of value for the benefit

of the Debtors’ creditors, and to the ability of the Debtors to successfully reorganize their

operations.

       79.       I have reviewed the facts set forth in the Employee Wages Motion and I believe

them to be true and correct. I further believe that the relief requested in the Employee Wages

Motion is necessary to enable an efficient transition into chapter 11 and avoid any disruption to

the day-to-day business operations. Accordingly, I believe that the relief requested is in the best

interest of the bankruptcy estates and should be granted.

              g. Application of Debtors for Entry of an Order Authorizing Debtors to Employ and
                 Retain Epiq Corporate Restructuring, LLC as Claims, Noticing, Solicitation, and
                 Administrative Agent for Debtors Nunc Pro Tunc to the Petition Date (“Epiq
                 Retention Application”)

       80.       The Epiq Retention Application seeks approval to retain Epiq Corporate

Restructuring, LLC (“Epiq”) as the claims, noticing, solicitation, and administrative agent for the

Debtors. I have reviewed the terms of their engagement and believe them to be reasonable. I

further believe that retaining Epiq to perform the agreed services will help the Debtors perform
Case 20-50133-grs        Doc 44    Filed 02/06/20 Entered 02/06/20 00:36:08            Desc Main
                                  Document      Page 22 of 26


their service obligations and other administrative obligations efficiently, and is therefore in the

best interest of the Debtors’ bankruptcy estates.


             h. Debtors’ Expedited Motion for Entry of Interim and Final Orders Authorizing (I)
                Debtors to Pay Certain Prepetition Critical Vendor Claims and (II) Financial
                Institutions to Honor and Process Related Checks and Transfers (“Critical
                Vendors Motion”)

       81.      The Critical Vendors Motion seeks authority to pay prepetition claims of those

vendors and suppliers the Debtors determine to be critical to the success of their business

operations and to their ability to preserve and maximize the value of their business as a going

concern.

       82.      I have reviewed the facts set forth in the Critical Vendors Motion and I believe

them to be true and correct. I further believe that the relief requested in the Critical Vendors

Motion is necessary to enable an efficient transition into chapter 11 and avoid any disruption to

the day-to-day business operations. Accordingly, I believe that the relief requested is in the best

interest of the bankruptcy estates and should be granted.

             i. Debtors’ Expedited Motion for Entry of Interim and Final Orders Authorizing (I)
                Debtors to Pay Certain Prepetition Claims of Shippers and Freight Carriers, and
                (II) Financial Institutions to Honor and Process Related Checks and Transfers
                (“Shippers Motion”)

       83.      The Shippers Motion seeks authority to pay certain prepetition claims of shippers

and freight carriers (the “Shippers”) used by the Debtors in the ordinary course of business. The

Debtors rely on the Shippers primarily in conjunction with transporting harvested hemp product

to and from a processing center the Debtors do business with in South Carolina.

       84.      I have reviewed the facts set forth in the Shippers Motion and I believe them to be

true and correct. I further believe that the relief requested in the Shippers Motion is necessary to

enable an efficient transition into chapter 11 and avoid any disruption to the day-to-day business
Case 20-50133-grs        Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08             Desc Main
                                   Document      Page 23 of 26


operations. Accordingly, I believe that the relief requested is in the best interest of the bankruptcy

estates and should be granted.

             j. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors
                to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral, (II) Granting
                Liens and Superpriority Administrative Expense Claims, (III) Granting Adequate
                Protection, (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing,
                and (VI) Granting Related Relief (“DIP Motion”)

       85.      The DIP Motion seeks authority to, among other things, obtain a $[10] million

postpetition financing facility from MGG that would enable the Debtors to pay their operating and

administrative expenses in these cases pursuant to an agreed budget.

       86.      To state the obvious, it is critical for the Debtors’ to have access to adequate

financing to fund these cases. The Debtors, through their advisors, contacted a number of potential

lenders and worked diligently to find the best financing terms available under the circumstances.

Following those efforts, and following good faith negotiations with MGG, the Debtors determined

that the proposed financing from MGG on the terms summarized in the DIP Motion represent the

best alternative for financing available.

       87.      I believe the agreed budget is adequate and will allow the Debtors to pay their

operating and administrative expenses in these cases. I also believe that the terms of the proposed

financing are fair and reasonable. I further believe that absent this financing, the Debtors’ estates

and efforts to reorganize their business will suffer irreparable harm. Among other things, absent

adequate financing, the Debtors will be forced to cease operating, which will destroy value for all

stakeholders. This is an outcome that must be avoided if value is to be maximized, and the Debtors

are to succeed in their efforts to reorganize through these Cases.

       88.      I have reviewed the facts set forth in the DIP Motion and I believe them to be true

and correct. I further believe that the relief requested in the DIP Motion is necessary to enable an

efficient transition into chapter 11 and avoid any disruption to the day-to-day business operations.
Case 20-50133-grs        Doc 44     Filed 02/06/20 Entered 02/06/20 00:36:08              Desc Main
                                   Document      Page 24 of 26


Accordingly, I believe that the relief requested is in the best interest of the bankruptcy estates and


should be granted.




       I declare under penalty of perjury that the foregoing is true and correct to the best of my


knowledge, information and belief.

 Dated: February 5, 2020 /s/ /^- — V~~X-^^'
                                                    James Alt
                                                    ChiefTransformation Officer
Case 20-50133-grs   Doc 44    Filed 02/06/20 Entered 02/06/20 00:36:08   Desc Main
                             Document      Page 25 of 26


                                     Exhibit A

                         (Corporate Organization Chart)
         Case 20-50133-grs    Doc 44    Filed 02/06/20 Entered 02/06/20 00:36:08         Desc Main
                     GenCanna’s Current Organizational Structure
                                       Document      Page 26 of 26




                                     Shareholders/Warrantholders




                                         GenCanna Global, Inc.
                                              DE Corporation
                                       (BVI Incorporated in 2014 and
                                               DE in 2019)




                                       GenCanna Global USA, Inc.
                                         Delaware C-Corporation
                                          (Incorporated in 2014)




      Hemp Kentucky LLC                                                        4274 Colby, LLC
Kentucky Limited Liability Company                                     Kentucky Limited Liability Company
       (Organized in 2014)                                                    (Organized in 2015)
